Citation Nr: 9923983	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-32 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active service from February 1966 to February 
1969.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the RO.  

To the extent that the veteran's statements in his 
Substantive Appeal may raise an issue of service connection 
for a respiratory disorder due to the exposure to herbicides, 
it is referred back to the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for a skin 
disorder is accompanied by medical evidence in support of the 
claim.  

2.  The claim of service connection for a skin disorder is 
plausible.  



CONCLUSION OF LAW

The claim of service connection for a skin disorder, due to 
exposure to herbicides, is well grounded.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1999)  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence shows that the veteran served in the Republic of 
Vietnam during the Vietnam era.  

He has claimed that he was exposed to Agent Orange while he 
was in Vietnam and that he now has chloracne due to that 
exposure.  A recent VA examiner assigned a diagnosis of tinea 
versicolor for the veteran's skin disorder.  Another recent 
VA examiner noted that the veteran had abnormal skin rashes 
all over his body and indicated that the rashes might, in his 
opinion, be connected to the veteran's Agent Orange exposure.  

The Board considers the above evidence to be sufficient to 
render the veteran's claim plausible.  Therefore, it is well 
grounded.  



ORDER

As the claim of service connection for a skin disorder, to 
include as due to exposure to herbicides, is well grounded, 
the appeal is allowed subject the discussion hereinbelow.  



REMAND

Once a claim has been established as being well grounded, VA 
has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  

In light of the varying diagnoses that have been assigned for 
the veteran's skin disorder by recent VA examiners and 
considering the fact that one of the examiners indicated that 
the disorder might be connected to Agent Orange exposure, 
another dermatological examination is necessary to determine 
the correct diagnosis and the etiology of the claimed skin 
disorder.  

Further, the veteran has pointed to records of his former 
employer, Anchor Hocking Glass Corp., and Aetna and 
Traveler's Insurance Companies that might help establish his 
claim.  The RO should attempt to obtain the records 
identified by the veteran.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he submit a list of all health care 
providers who have examined or treated 
him for the claimed skin disorder since 
his separation from service, including 
their addresses and the approximate date 
of such treatment or examination.  With 
any needed signed releases from the 
veteran, the RO should request copies of 
all records that have not already been 
obtained and should associate with the 
claims file all records that are 
received.  In particular, the RO should 
request copies of any available treatment 
records from the veteran's former 
employer, Anchor Hocking Glass Corp., and 
from any insurance company identified by 
him.  

2.  The RO should schedule the veteran 
for a VA dermatology examination to 
ascertain the nature and likely etiology 
of the claimed skin disorder.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
special tests should be completed.  The 
examiner's report should contain a 
detailed description of the veteran's 
current complaints regarding a skin 
condition, as well as all pertinent 
clinical findings and diagnoses.  The 
examiner should be requested to provide 
an opinion as to the following questions:  

a.  Does the veteran now have 
chloracne or any other acneiform 
disease?  To the extent possible, the 
examiner should distinguish his or 
her opinion for any contrary opinion 
contained in the record.  

b.  If not, is it at least as likely 
as not that any current skin disorder 
had its origins in service?  

All opinions should be supported by 
reference to pertinent evidence in the 
claims file.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim, 
including consideration of the veteran's 
claim of service connection for a skin 
disorder on the basis of direct service 
incurrence.  If action taken remains 
adverse to him, he and his accredited 
representative should be furnished with a 
supplemental statement of the case 
concerning all evidence added to the 
record since the statement of the case 
and discussing all pertinent law and 
regulations.  They should then be given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	Stephen L. Wilkins
	Member, Board of Veterans' Appeals







